Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with Connor McKittrick on 1/21/2022.

The application has been amended with respect to claims submitted 11/30/2021 as follows: 

(Cancelled)

(Currently Amended) An electronic device, comprising:
a display;
a touch-sensitive surface;
one or more processors;
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
	while in a virtual-gesture recording mode:
		receiving from a peripherals interface a first user input indicating a first movement;
		in response to the first user input:
			displaying a first visual indicator in accordance with the first user input; and

		while displaying the first visual indicator:
			receiving from the peripherals interface a second user input indicating a second movement;
			in response to the second user input:
				displaying a second visual indicator in accordance with the second user input; and
				displaying a second trail corresponding to the second movement indicated by the second user input;
		creating a user-defined virtual gesture that corresponds to the first and second movements indicated by the first and second user inputs, wherein creating the user-defined virtual gesture includes associating the user-defined virtual gesture with a predefined operation;
	after creating the user-defined virtual gesture:
		displaying an icon associated with the user-defined virtual gesture;
		receiving from the peripherals interface a third user input corresponding to a selection of the icon; and
		in response to receiving the third user input corresponding to the selection of the icon:
performing the user-defined virtual gesture corresponding to the first movement indicated by the first user input and the second movement indicated by the second user input; and
performing the predefined operation associated with the user-defined virtual gesture.

(Previously Presented) The electronic device of claim 2, wherein the one or more programs further include instructions for:
while in the virtual-gesture recording mode, concurrently displaying the first and second trails.

(Previously Presented) The electronic device of claim 2, wherein the one or more programs further include instructions for:


(Previously Presented) The electronic device of claim 2, wherein the user-defined virtual gesture includes absolute or relative positions of the first and second visual indicators.

(Previously Presented) The electronic device of claim 2, wherein the user-defined virtual gesture is based on movements of the first and second visual indicators.

(Previously Presented) The electronic device of claim 2, wherein the user-defined virtual gesture is performed at a speed different from a speed that the user-defined virtual gesture was created.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device with a display and a touch-sensitive surface, the one or more programs including instructions for:
while in a virtual-gesture recording mode:
		receiving from a peripherals interface a first user input indicating a first movement;
		in response to the first user input:
			displaying a first visual indicator in accordance with the first user input; and
			displaying a first trail corresponding to the first movement indicated by the first user input;
		while displaying the first visual indicator:
			receiving from the peripherals interface a second user input indicating a second movement;
			in response to the second user input:
				displaying a second visual indicator in accordance with the second user input; and
				displaying a second trail corresponding to the second movement indicated by the second user input;
, wherein creating the user-defined virtual gesture includes associating the user-defined virtual gesture with a predefined operation;
	after creating the user-defined virtual gesture:
		displaying an icon associated with the user-defined virtual gesture;
		receiving from the peripherals interface a third user input corresponding to a selection of the icon; and
		in response to receiving the third user input corresponding to the selection of the icon:
performing the user-defined virtual gesture corresponding to the first movement indicated by the first user input and the second movement indicated by the second user input; and
performing the predefined operation associated with the user-defined virtual gesture.

(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the one or more programs further include instructions for:
while in the virtual-gesture recording mode, concurrently displaying the first and second trails.

(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the one or more programs further include instructions for:
in response to receiving the third user input, displaying an animated movement of the first and second visual indicators in the user-defined virtual gesture.

(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the user-defined virtual gesture includes absolute or relative positions of the first and second visual indicators.

(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the user-defined virtual gesture is based on movements of the first and second visual indicators.

(Previously Presented) The non-transitory computer-readable storage medium of claim 8, wherein the user-defined virtual gesture is performed at a speed different from a speed that the user-defined virtual gesture was created.

(Currently Amended) A method, comprising:
at an electronic device with a display and a touch-sensitive surface:
	while in a virtual-gesture recording mode:
		receiving from a peripherals interface a first user input indicating a first movement;
		in response to the first user input:
			displaying a first visual indicator in accordance with the first user input; and
			displaying a first trail corresponding to the first movement indicated by the first user input;
		while displaying the first visual indicator:
			receiving from the peripherals interface a second user input indicating a second movement;
			in response to the second user input:
				displaying a second visual indicator in accordance with the second user input; and
				displaying a second trail corresponding to the second movement indicated by the second user input;
		creating a user-defined virtual gesture that corresponds to the first and second movements indicated by the first and second user inputs, wherein creating the user-defined virtual gesture includes associating the user-defined virtual gesture with a predefined operation;
	after creating the user-defined virtual gesture:
		displaying an icon associated with the user-defined virtual gesture;
		receiving from the peripherals interface a third user input corresponding to a selection of the icon; and
		in response to receiving the third user input corresponding to the selection of the icon:

performing the predefined operation associated with the user-defined virtual gesture.

(Previously Presented) The method of claim 14, further comprising:
while in the virtual-gesture recording mode, concurrently displaying the first and second trails.

(Previously Presented) The method of claim 14, further comprising:
in response to receiving the third user input, displaying an animated movement of the first and second visual indicators in the user-defined virtual gesture.

(Previously Presented) The method of claim 14, wherein the user-defined virtual gesture includes absolute or relative positions of the first and second visual indicators.

(Previously Presented) The method of claim 14, wherein the user-defined virtual gesture is based on movements of the first and second visual indicators.

(Previously Presented) The method of claim 14, wherein the user-defined virtual gesture is performed at a speed different from a speed that the user-defined virtual gesture was created.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175